Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
2.    	This office action for US Patent application 17/161,164 is responsive to the amendments filed on 12/23/2021 in response to the Non-Final Rejection of 09/30/2021. Claims 3, 7, 12, and 14 have been amended and new claims 15 and 16 have been added.  Currently, claims 1-16 are pending and are presented for examination. Note: Instant Application No. 17/161,164, filed 01/28/2021 is a continuation of 15/750,300, filed 02/05/2018, now U.S. Patent No. 10,951,915 B2.
Terminal Disclaimer
3.	The terminal disclaimer filed on 12/23/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent No.  US 10,951,915 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
4.    	Applicant’s remarks filed on 12/23/2021 with respect to the amendments and arguments have been fully considered and are persuasive. There are no issue(s) remaining.

Allowable Subject Matter
5. 	Claims 1-16 are allowed.
REASONS FOR ALLOWANCE
6.	The Examiner’s statement of reasons for allowance is the same as that presented in the Notice of Allowance (NOA) for Parent Application 15/750,300, now US Patent No. US 10,951,915 B2. Please refer to the NOA (10/30/2020) regarding closest prior art Ohki, Liu, and Hinz. The Examiner found prior art Ohki does not explicitly teach or suggest that any frames in the output data of Fig. 11, specifically Al, A3, A5, etc. (see output from element 313) which was previously construed as enhanced frames, has a length of two temporally consecutive pictures of the predetermined frame rate image data A1, A2, A3, etc. On the contrary, Ohki’s teachings show that each output frame (e.g., Al) has the same time period as each input frame; hence for this reason, Ohki along with the remaining art of record either alone or in combination, do not reasonably disclose all of the features of the instant claims given their broadest reasonable interpretation, i.e., “A transmission device comprising: processing circuitry configured to: perform nixing processing in units of two temporally consecutive pictures in high frame rate image data to obtain base frame rate image data such that each frame in the base frame rate image data has a length of two temporally consecutive pictures of the high frame rate image data, the base frame rate image data having a number of frames that is half of a number of frames of the high frame rate image data, extract image data of one picture in units of the two temporally consecutive pictures to obtain enhanced frame image data such that each frame in the enhanced frame image data has a length of two temporally consecutive pictures of the high frame rate image data, the enhanced frame image data having a number of frames that is half of the number of frames of the high frame rate image data, perform encoding processing to the base flame rate image data to obtain a base stream, and perform encoding processing to the enhanced flame image data to obtain an enhanced stream; and a transceiver configured to transmit the base stream and the enhanced stream” as recited in independent claim 1 and as similarly recited in independent claims 5 and 10.   
Moreover, further searches have not resulted in finding any other relevant art that explicitly discloses these features and precedes the effective filing date of the instant application (i.e., 08/19/2015). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Accordingly for the reasons presented above, Claims 1-16 are allowed.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A. HANSELL Jr. whose telephone number is (571)270-0615.  The examiner can normally be reached on Mon - Fri 9 am- 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 

/RICHARD A HANSELL  JR./Primary Examiner, Art Unit 2486